MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
  

--------------------------------------------------------------------------------

 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES
ET COMMERCES
 
REAL ESTATE DEVELOPMENT
CONTRACT
 
for the
 
Construction of a New Building
 

--------------------------------------------------------------------------------

 
Page No.1/26

--------------------------------------------------------------------------------

 
 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
 
CONTENTS
ARTICLE 1 - PURPOSE OF THE CONTRACT
4
ARTICLE 2 - CONTRACTUAL DOCUMENTS
5
ARTICLE 3 - NATURE AND EXTENT OF SNC ADIC INTERVENTION
5
3.1.Nature of SNC ADIC operation
5
3.2.Extent of SNC ADIC operation
5
3.3.Powers conferred to SNC ADIC
6
3.4.Regulations on subcontracting
6
3.5.Contractors’ Guarantees
6
3.6.Regulations on illegal work, health, and safety
7
3.7.Relationship with Administrations
7
ARTICLE 4 - CLIENT RESPONSIBILITIES
7
4.1.Paying the fees and costs for which it is responsible
7
4.2.Regulatory Declarations
8
4.3.Non-interference
8
4.4.Information from SNC ADIC
8
4.5.Maintenance of the structure after completion
9
4.6.Organization and process
9
ARTICLE 5 - DEVELOPER RESPONSIBILITIES
9
5.1.Regulatory Declarations
9
5.2.Technical inspections
11
5.3.“Security and health” coordination
11
ARTICLE 6 - PRICE OF THE STRUCTURE
11
6.1.Amount
11
6.2.Contents of the price
12
6.3.Price revision
13
6.4.Project or service modifications
14
ARTICLE 7 - PAYMENT TERMS
15
ARTICLE 8 - DELIVERY DEADLINE
15
8.1.Deadline for completion
15
8.2.Construction work and process
16
ARTICLE 9 - RESPONSIBILITIES AND GAURANTEES
17
9.1. General points
17
9.2.Structure completion guarantee
18
9.3.Total completion guarantee
18
9.4.Limits of liability
18
ARTICLE 10 - INSURANCE
19
10.1.Insurance on the structure
19
10.2.Insurance on the Intervening Parties
20
ARTICLE 11 – SUSPENSIVE CONDITIONS
21
11.1.Building permit / planning permission
21
11.2. land
21
11.3.Surety Bond for the client
21
11.4.Consequence of non-completion of the suspensive conditions
21
ARTICLE 12 - DELIVERY
21
ARTICLE 13 - DOCUMENTS TO SUBMIT BY THE DEVELOPER
24
ARTICLE 14 – TERMINATION
25
ARTICLE 15 – ASSIGNMENT OF JURISDICTION
25
ARTICLE 16 - REGISTRATION IN THE LAND REGISTRY
25
ARTICLE 17 – FORMAT OF THE DEED
25
ARTICLE 18 - ELECTION OF DOMICILE
26
ARTICLE 19 - ANNEXES
26



 
Page No.2/26

--------------------------------------------------------------------------------

 
  
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
    
BETWEEN THE UNDERSIGNED:
   
The Company MEAS, a SAS corporation with a capital of 5.400.000 Euros, the
headquarters of which is 105 Avenue du Général Eisenhower, 31037 Toulouse,
registered with the Toulouse Companies Registration Office under
No.41892972500012
 

represented by Mr. Patissier, in an official capacity
   

 
Hereafter referred to as the “Client”
         
OF THE FIRST PART, AND

   
SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES, a Société en Nom Collectif
(General Partnership Company) with a capital of 1,000€, the headquarters of
which is 22 rue du Docteur Guinier, 65600 SEMEAC, registered with the Tarbes
Companies Registration Office under number 518191762, represented under the
terms of the present contract by SAS SNC ADIC in the presence of its President
Mr. Jean Antoine NUNES residing in an official capacity for said headquarters.

    

 
Hereafter referred to as the “Developer”
 
or “the authorized agent of the Client”
     
OF THE OTHER PART.

 

The Client and the Developer shall hereafter be individually referred to as a
“Party” and collectively as the “Parties”

 

 
Page No.3/26

--------------------------------------------------------------------------------

 
 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
   
THE FOLLOWING HAS BEEN STATED:


(A)
The Client wishes to build its industrial site made up of buildings for
industrial use and offices located on the lots registered under land registry
No. AX53p-AX70p- AX73p-AX76p of which it shall be the owner in the Saint Martin
du Touch zone.



(B)
Considering the technical and financial constraints of the real estate
development project, the Client approached SNC ADIC so that it could carry out
this project with a guaranteed price and deadline under the form of a “turnkey”
Real Estate Development.



(C)
The Parties have therefore agreed to define the terms of the present real estate
development contract (the “Real Estate Development Contract”) under the terms
and conditions set forth hereunder.



THE FOLLOWING HAS BEEN AGREED:


ARTICLE 1 - PURPOSE OF THE CONTRACT


The Client entrusts to SNC ADIC, who accepts:
- the job of performing or ensuring the performance of, under its “turnkey”
responsibility, the fulfillment of the Construction program as defined in Annex
1 and in compliance with the other contractual documents set out hereafter in
article 2, in accordance with the terms and deadlines stipulated in the present
contract and in said contractual documents (the “Structure”).
- to undertake or to have legal, administrative, and financial transactions
carried out towards the achievement of this purpose.


The Developer shall be responsible vis-à-vis the Client for carrying out the
obligations assigned  to the people with whom it will have dealings in order to
fulfill the Project.
 
The present Contract is governed by the provisions of articles 1831-1 to 1831-5
of the French Civil Code (Code Civil) insofar as it is not explicitly infringed
upon by the present contract.
 
The Structure must be delivered in a total state of completion.


The present Real Estate Development Contract does not include furnishings,
equipment, materials and construction machinery pertaining to the process of
which the Client shall retain the sole responsibility of the design and
implementation; the Client provided under its full responsibility to SNC ADIC
its constraints pertaining to its process which has been taken under
consideration by SNC ADIC for the design of the Structure.


 
Page No.4/26

--------------------------------------------------------------------------------

 
 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the
Construction of a New Building
   
ARTICLE 2 - CONTRACTUAL DOCUMENTS


The present Real Estate Development Contract and all of the documents named
hereafter constitute an inseparable whole:


 
§
the “Construction program” (written and graphic documents) in (Annex 1)

 
§
the planning involved in carrying out the project (Annex 2)

 
§
the list of services explicitly excluded from the present Real Estate
Development Contract

 
§
The technical descriptive instructions at the draft phase provided by the
Developer attached in Annex 3, understanding that the blueprints and DPD
instructions shall replace the aforementioned documents under the terms of
article 2.2

 
§
The blueprint files dated 9/21/2011 in Annex 4

 
§
The bad weather chart in Annex 5

 
§
The building permit file in Annex 6

 
§
The unit prices by light work materials

 
§
Oppidea’s CCCT



Based on the draft and on the descriptive instructions, the Developer shall
establish an Invitation to Tender file per the Client which it shall submit to
the Client for advisory opinion purposes only


ARTICLE 3 - NATURE AND EXTENT OF SNC ADIC OPERATION


3.1.
Nature of SNC ADIC Operation 



SNC ADIC operation will be provided for by articles 1831-1 to 1831-5 of the
French Civil Code (Code Civil).


In this capacity, SNC ADIC shall carry out work as Real Estate Developer -
Builder, authorized agent of the Client.


SNC ADIC either shall fulfill itself or shall ensure fulfillment of the design
and design office tasks, the work implementation, supervision, management,
coordination and leading tasks, and more generally, any action necessary for the
total completion of the Construction program at the agreed upon price and
deadline.


3.2.
Extent of SNC ADIC operation 



SNC ADIC commits to performing or ensuring the performance of, subject to the
fulfillment of the suspensive terms listed hereafter in article 11, on behalf of
the Client, the construction of the agreed upon structure until its completion
defined in article 12.1 of the present contract.


The Construction program annexed to the present contract (annex 1) defines the
level and the list of services such as the quality of the structures under SNC
ADIC’s responsibility.
 
 
Page No.5/26

--------------------------------------------------------------------------------

 


MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
    
3.3.
Powers conferred to SNC ADIC 

    
As authorized agent of the Client, SNC ADIC shall alone have the status of
authorized agent of the client to choose, under its sole responsibility, and to
enter freely into any agreement with any contractors, technicians, or qualified
professionals to give the instructions necessary for the undertaking and
continuation of work, to process any payment pertaining to the above agreements,
to apply any late penalties, to terminate any ongoing deals or contracts if
necessary, and to enter into any new deals with any other companies.


SNC ADIC shall deliver receipt of the completed structures and shall assure the
removal of the reservations to which it could be subject.


The powers set out above shall remain irrevocably conferred to SNC ADIC until
the Delivery of the Structure to the Client as stated hereafter in article 12,
and for the removal of the reservations listed in the acceptance certificate
signed with the contractors.


3.4.
Regulations on subcontracting



SNC ADIC shall respect and enforce the provisions of the law of December 31,
1975 pertaining to subcontracting, in such a way that the Client shall never be
concerned about this subject.


As such, SNC ADIC shall release and safeguard the Client from any blame that
could be pronounced against it due to a claim from a subcontractor.


3.5.
Contractors’ Guarantees



 The Developer  shall, under its responsibility and at its own cost, provide the
contractors guarantee of payment defined in article 1799-1 of the French Civil
Code (Code Civil), without recourse against the Client.
 
As such, SNC ADIC shall release and safeguard the Client from any blame that
could be pronounced against it due to a claim from a subcontractor and generally
due to any claim from one of the structure’s lessors, regardless of its origin,
that the Developer will have designated for the implementation of the
Construction program.
 
The Developer is informed of the fact that the Client, within the context of the
transactions defined in the present Real Estate Development Contract, shall not
sign any direct certificate for payment towards any contracting party of the
Developer on the construction site.
 
The Developer shall therefore solely pay all of the intervening parties that it
has working under its sole responsibility on the construction site of any sort
and hereby commits that the Client shall not ever be concerned in this capacity
in any way whatsoever.
 
 
Page No.6/26

--------------------------------------------------------------------------------

 


MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
 

3.6.
Regulations on illegal work, health, and safety



SNC ADIC must, under its exclusive responsibility, generally pay attention to
legal and regulatory provisions, notably those pertaining to illegal work,
health, and safety on site (of which the provisions of law No. 93-1418 of
December 31, 1993 and decree No. 94-1159 of December 26, 1994), in such as way
that the Client can in no way and for no reason be sought-after or concerned
about this subject.
 
It must, in particular, develop the general coordination plan regarding safety
and health protection and present it to the Intervening parties it plans to
contract, in accordance with articles R.238.20 and following of the French Labor
Code (Code du travail).
 
3.7.
Relationship with Administrations



Upon SNC ADIC’s first request, the Client shall directly or indirectly respond
to all of its information and/or document transmission requests as part of its
relationship with the concerned Administrations as per the project defined in
Article 1 of the present contract.


SNC ADIC shall assist the Client in its relationships with the Administrations
involved directly or indirectly with the project defined in article 1 of the
present contract.


ARTICLE 4 - CLIENT RESPONSIBILITIES


4.1.
Paying the fees and costs for which it is responsible



The Client shall pay within the terms set by the present Real Estate Development
Contract, the price of the Structure as defined hereafter in article 6 which
constitutes a total and all-inclusive price (subject to the enforcement of the
provisions below), [updatable and revisable in the conditions determined below].


The Client shall also support all of the costs explicitly excluded from the
Price of the Contract as per the terms of article 6.2.2 hereunder.


Any delay in the planning or phasing of the work included in Annex 2 resulting
from a delay in the Client’s payment of the Price for one of the due dates shall
not be attributable to the Developer.


For lack of payment of one of the due dates of the Price according to the
schedule listed in article 7, and subject to the Developer sending a formal
notice with unsuccessful results for a period of one (1) month, the Developer
can, unless there is a legitimate reason for the Client’s non-payment, suspend
the execution of work until the sum due by the Client is paid. On the
supposition that the suspension lasts more than one (1) month, the Developer
can, if it so chooses, terminate the present Real Estate Development Contract at
the expense of the Client with all of the resulting consequences. The Client
being, in this supposition, liable for a sum corresponding to the value of
unpaid-for work accomplished determined on the basis of a report made in the
presence of both parties and a penalty equivalent to 5% (five percent excluding
tax) excluding taxes on the amount of work remaining to be accomplished under
the present contract on the day of the termination, sum to which shall be added
to the sums that should be paid by the Developer in preparation for the
demobilization of the companies and for the termination of the various service
contracts.


 
Page No.7/26

--------------------------------------------------------------------------------

 


MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building


4.2.
Regulatory Declarations



No objection compliance certificate


The Client shall refrain from conducting or letting its occupants, intervening
parties and/or eligible parties carry out any work that could lead to the
objection of the compliance of work [Building Permit/Planning permission], as
defined hereafter in article 11, by the proper authority and/or impede upon the
issuance of the no objection compliance certificate.


4.3.
Non-interference



SNC ADIC is the only representative of the Client or of its mandated
representatives.


In any matter, the Client shall officially refrain from involving itself in any
of the actions to which SNC ADIC is delegated.


As such, the Client and the providers authorized by it shall refrain:
 
-
from directly giving the companies instructions, directives, or orders of any
nature,

 
-
from imposing choices on techniques or materials,

 
-
and generally, any technical interference vis-à-vis the contractors for any of
the work.



Otherwise, it shall be solely responsible for the harmful consequences of its
interference or of the interference of its providers authorized by it and shall
only support the fees generated in this way.


The Client shall pay to SNC ADIC the price in the terms set by the schedule
below. SNC ADIC, sole representative of the Client in the matter, directly pays
the companies.


In order to allow the Client to be informed of the progress of the construction
site, a monthly meeting shall take place between the representative(s) of the
Client and the representative(s) of SNC ADIC on the construction site. During
this meeting, a construction site visit shall be organized.


4.4.
Information from SNC ADIC

 
It commits, for this purpose in particular, to provide the Developer all of the
necessary information for filing the Building Permit/Planning permission defined
hereafter in article 11 within the deadline compatible with the set schedule of
said article.
 
 
Page No.8/26

--------------------------------------------------------------------------------

 


MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building


In particular, it shall communicate its owner title as well as the map of the
building site and copy the various administrative authorizations that will be
issued to it.


The Client shall make available to SNC ADIC all information essential to the
successful completion of its assignment or likely to help it carry it out.


The Client shall retain whole responsibility for the information communicated in
this way. Notwithstanding, in the event that this information is technical in
nature related to the building, it shall be the Developer’s responsibility to
see to its relevancy by carrying out further verifications if need be. In the
event of obvious error or omission in the technical information provided in this
way, the Developer shall not use any recourse against the Client.


If SNC ADIC notes an error or omission in the information communicated, it is
responsible for informing the client of it and expressing any reservations.


Generally, the Client will provide SNC ADIC any help in the accomplishment of
the tasks which it has been conferred.


4.5.
Maintenance of the structure after completion



In order to assure the durability of the structures, the Client must sign the
upkeep and maintenance contracts (ongoing maintenance, inspections and periodic
interventions) in due course.


4.6.
Organization and process



The Client retains responsibility for the design and implementation of:
 
 
-
the furnishings,

 
-
the material and the machinery pertaining to the process.



The Client communicated to SNC ADIC all of the documents relating to the
material and the machines pertaining to the process.


The relationship between the Occupants and the Client’s Intervening parties are
described in greater detail hereunder in article 8.2.


ARTICLE 5 - DEVELOPER RESPONSIBILITIES


5.1.
Regulatory Declarations



q
DOC and DACT

 
It is SNC ADIC’s responsibility to file the construction site opening
declaration (déclaration d'ouverture de chantier, or DOC in French) and the
completion of construction declaration (déclaration achèvement des travaux, or
DAT in French), and provide proof of it with the Client.
 
Page No.9/26

--------------------------------------------------------------------------------

 


MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building


q
Building authorizations



It is stated that the task of architectural design and of establishing and
filing the request for [building permit] OR [planning permission] shall be
carried out within the context of the present Contract by Mr. MOUILHERAT
Architect (148, allée de Barcelone, 31000 Toulouse and registered under number
91S with the French Order of Architects), which SNC ADIC has entrusted this
task.


SNC ADIC shall be responsible for having the file prepared [request for building
permit] [planning permission] then filing it and following its instruction, on
behalf of the Client.


The Developer shall communicate to the Client the administrative authorities’
decisions in its possession.


The Developer shall, at its own cost and as quickly as possible, have the
necessary publicity measures taken of the administrative decisions rendered in
this capacity.


The Developer shall exercise any recourse against the Administration or third
parties, if necessary, and the Client commits to bring its support as needed. It
shall ensure that it monitors any recourse that could be enlisted by third
parties against the decision which could be apprised.


No objection compliance certificate


The Developer is responsible for implementing the procedure defined in articles
462-1 and following of the French Building Code (Code de l’Urbanisme) in order
to petition the issuance of a no objection compliance certificate in the event
of the absence of a decision by the proper authority within 3 months, or 5
months if necessary, starting from the date of receipt of the completion of
construction declaration.


To this end, the Developer must petition the issuance of a no objection
compliance certificate with the proper authority within 30 days starting from
the expiration of the deadline provided for by the proper authority.


If necessary, in the event of silence or refusal from the proper authority, the
Developer shall address its request for issuance of a certificate with the
Prefect.
 
Page No.10/26

--------------------------------------------------------------------------------

 


MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
    
5.2.
Technical inspections



SNC ADIC shall hire, at its own cost, a technical inspector pursuant to law No.
78-12 of January 4, 1978 and its application decrees.


This technical inspection shall include the following tasks:


  
-
L and LP (resilience and durability of the private roads and utilities,
foundations, frames, structures assuring closure and covering, and strength of
the inseparable pieces of equipment)

 
 
-
F (Functioning of the technical installations)

 
 
-
IST (security of the people in the tertiary and industrial buildings)

 
 
-
PS (seismic risk)

 
 
-
HAND (wheelchair accessibility)

 
 
-
HANDCO (affidavit attesting to the respect of accessibility regulations)



If necessary, this assignment shall also take into consideration the specific
requests that can be formulated by the insurance company ALL CONSTRUCTION SITE
RISKS / BUILDING DEFECTS


The Technical Inspection Bureau fees shall be SNC ADIC’s responsibility


5.3.
“Security and health” coordination



SNC ADIC shall hire, at its own cost, a “health and security” coordinator
pursuant to law No. 93-1418 of December 31, 1993 and its application decrees,
for the design-survey-development phase of the project and the implementation
phase.


ARTICLE 6 - PRICE OF THE STRUCTURE


6.1.
Amount



SNC ADIC hereby commits to having the structure completed as defined in article
1 of the present contract for the firm and definitive price (including its own
compensation) of:


FIVE MILLION EIGHT HUNDRED SEVENTY THOUSAND NINE HUNDRED SIXTY FIVE (5,870,965€)
EUROS EXCLUDING TAX, plus VAT at the established rate, i.e. SEVEN MILLION TWENTY
ONE THOUSAND SIX HUNDRED AND SEVENTY FOUR EUROS AND FOURTEEN EURO CENTS
(7,021,674.14 Euros all tax included at the current rate of 19.6%).
 
Page No.11/26

--------------------------------------------------------------------------------

 


MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building


The transaction shall be financed in full by the Client by using its personal
money for the entirety of the construction program.


6.2.
Contents of the price



6.2.1.
Services included in the Price



The Price includes, in particular, but is not limited to:


 
a)
the compensation of SNC ADIC, which will retain the potential savings,
understanding that these savings can only come from technical optimization, SNC
ADIC hereby commits to respect the levels and qualities of the services under
its responsibility defined in the Construction program in Annex 1.



 
b)
all of the structures necessary for the total completion of the Construction
program in compliance with the legislation and standards in effect on the date
that the initial building permit request is filed.



 
c)
all of the compensation and payment of all services and furnishings requested by
the Developer to various lessors of the structure, as well as assuming liability
for all of the claims that can be formulated by the latter.



 
d)
all of the fees and taxes pertaining to the completion of the structure
(Excluding Sewer Connection Tax / Local Equipment Tax - TRE/TLE in French)



6.2.2.
Services excluded from the Price



The following items are not included in the abovementioned defined price and
remain under any circumstance the Client’s responsibility:


 
a)
any service of which the completion and/or the support by SNC ADIC is explicitly
excluded by the Construction program depicted in Annex 1,



 
b)
any service involving extension, which is mentioned on the building permit



 
c)
any modification of the services defined in the “Technical Expenses Section” in
Annex 1 requested by the Client, generating a capital gain and/or an extension
of the fulfillment deadline and/or more restrictive fulfillment constraints



 
d)
the potential impacts (services and/or extension of the fulfillment deadline
and/or more restrictive fulfillment constraints) which would result, in
particular, from a lack of the Client’s entitled right holders or the Client’s
Occupants and Intervening parties during planning and/or phasing period,



 
e)
the potential impacts (services and/or extension of the fulfillment deadline
and/or more restrictive fulfillment constraints) which would result from
unforeseen factors arising during the fulfillment of the Real Estate Development
Contract that the Developer could not have detected on the date of the present
contract, understanding that only factors which could not be detected by a real
estate development professional are impacted by the present paragraph d),



 
Page No.12/26

--------------------------------------------------------------------------------

 


MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building


 
f)
the fees associated with the necessary publicity measures for
demolition/construction authorizations,



 
g)
any modification of regulations not applicable on the signature date of the
present contract, having a financial impact of > 10% of the value of the
contract on phase 1 of construction as defined in annex 1



 
h)
The builders risk insurance premiums, building defects insurance, and
Non-Developer Builder’s insurance on behalf of the Client



 
i)
The potential impacts (services and/or extension of fulfillment deadlines and/or
more restrictive fulfillment constraints) which would result from constraints
caused by an archaeological search held on the operation site, the taxes and
fees of any nature for which the excavation work can be liable



 
j)
The extra builders risk insurance premiums concerning the companies intervening
as per the Client’s request as part of the fulfillment of its own construction
and of the installation of its process



6.3.
Price revision



The price determined in aforementioned article 6.1 was established according to
the economic conditions present on the signing date of the present contract and
shall be updated and/or revised in the terms set forth hereafter, contingent
upon the variations of the “BT01 index” published monthly on the Official
Bulletin of the Ministry of Infrastructure.


 
q
Revision



The implementation of the revision would be considered a legitimate reason in
the instances listed in article 8.1.


If an interval of more than 6 months is recorded between the signature of the
Real Estate Development Contract and the beginning of work, then the revision
shall take place, at the Developer’s request, at each payment due date,
according to the following formula:

P = Po (BT01 / BT01o)
in which:
 
P
revised portion of the price of the due date under consideration
Po
portion of the initial price due on the due date of the payment under
consideration
BT01o
value of the index known on the date of the that the Po price was established
BT01
value of the index known on the date of the invoice under consideration

 
 
Page No.13/26

--------------------------------------------------------------------------------

 
 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
 
Furthermore, in the event that the work is prolonged for more than three months
for a cause not attributable to SNC ADIC, SNC ADIC shall apply this same
applicable revision to the Price’s due dates.


The implementation of the aforementioned price revision in the agreed-upon cases
above shall not constitute a waiver of SNC ADIC’s relinquishment to judicially
seek compensation for its damages in the event that the extension of planning
the work is attributable to the Client.


6.4.
Project or service modifications



In the event of project modifications or services decided on by the Client or
additional services or work requested by the Client, not following errors,
faults, or omissions on the Developer’s part, of any type or nature: the
definitive cost of work shall be either modified (increase or decrease), or the
Client shall request the Developer to insert its requests without modifying the
definitive cost by offering it project adjustments which would be necessary in
order to compensate these modifications.


In such a case, the following procedure shall be applied from a mutual agreement
by the parties, no matter what the nature, the amount, and subject of these
modifications:
- issue of a modification sheet created in the presence of both parties,
recapitulating the impact in terms of cost, technical quality and deadline and
including the payment deadlines of said modifications, document validated by the
two parties in the each other’s presence;
- signature of this sheet by the parties in the presence of the two parties and
concerning the Client by the signature of the present contract or its delegatee;
- acceptance of the impacts in terms of cost and deadline by one or the other of
the parties as part of the development of the document written and signed by the
parties;
- The modification sheets created in the presence of both parties shall be
binding upon their signature. The validated modifications must be carried out in
accordance with the terms shown on the sheet without waiting for the signature
of the endorsement summary.
- the endorsements in the present contract shall confirm these modifications and
their implications on the project and its cost per one hundred thousand Euros
30,000 € (excluding tax) approximately. These endorsements shall modify the
payment terms shown in article 7. They shall be drafted and signed by the
parties and they must recount all of the modifications shown on the sheets
above. They must be guaranteed for all modifications not carried out on the
signature date of the endorsement.


It must be noted that any modification of regulations after the present contract
is signed that results in requiring studies or verifications to be partially or
totally re-conducted, and/or the structure to be modified, shall be entitled to
a payment of an additional price to SNC ADIC to define from a mutual agreement
in the presence of both parties by analogy with the base price agreed upon in
the present contract.
 
 
Page No.14/26

--------------------------------------------------------------------------------

 
 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
     
ARTICLE 7 - PAYMENT TERMS


The price shall be paid in the following manner:


on the Real Estate Development Contract signature date:
 
5%
on the date that the building permit is obtained and not subject to appeal by
third parties
 
5%
on the date that foundation work is started
 
15%
once work on the structure-frame begins (metal and/or concrete)
 
30%
once technical construction begins
 
35%
upon delivery
 
10%



A call for capital shall be established and delivered by the Developer to the
Client on the due dates defined above at the earliest, subject to the
Developer’s performance of work constituting the event causing said call for
capital.


It must be paid by the Client to the Developer within 30 days from receipt.


In the event of late payment, the Client shall, in full rights and without prior
notice being necessary, owe moratory interest at the legal interest rate.


ARTICLE 8 - DELIVERY DEADLINE


8.1.
Deadline for completion



Receipt of the Structure as defined hereafter in article 12 shall take place
once the work is completed, and at the latest on April 30, 2012 with starting
the grading work on October 1st, 2011.


The delivery of the Structure as defined hereafter in article 12 will take place
when the work is completed, and at the latest on May 30, 2012 with starting the
grading work on October 1st, 2011, availability of production areas on the
ground floor on 5/15/2012 and receipt on April 30, 2012.


This deadline shall be prolonged in the event of an incident caused by force
majeure, or a legitimate reason for suspension of the delivery deadline.


For the application of this clause, the following would be considered as a
legitimate reason for deadline suspension, in particular:


 
-
bad weather, according to the Bad Weather Chart included in Annex 3 and coming
from the Blagnac station’s Central France Departmental Bulletin that justifies
the postponement of the deadline for completion mentioned by said annex;

 
 
Page No.15/26

--------------------------------------------------------------------------------

 


MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building


 
-
general strike applying to construction industries excluding those that only
involve the companies working on the construction site;



 
-
administrative or legal injunctions to suspend or stop work, unless they are
founded on errors or negligence attributable to SNC ADIC or one of the companies
intervening on its behalf.



 
-
troubles resulting from natural disasters, hostilities, turmoil, fires, floods
or construction site accidents;



 
-
the potential performance of a diagnosis or archaeological excavations
stipulated by the Prefect, leading to a postponement of the construction start
date or a suspension of the construction site for less than six (6) months. If
the postponement of the construction start date or the suspension of the
construction site exceeds six months, the Parties shall come together to
consider the terms of continuing or amicably terminating the present Real Estate
Development Contract.



If an instance of force majeure or a legitimate reason for suspending the
delivery deadline less than six (6) months, the date forecasted for the
completion of work shall be postponed for a an equal amount of time for which
the considered event would have created an obstacle for the continuation of
work. In the event that an incident caused by force majeure or a legitimate
reason for more than six (6) months, the Parties shall come together to consider
the terms of continuing or amicably terminating the present Real Estate
Development Contract.

   
In the event of a delay in delivery for a reason other than those mentioned
above, SNC ADIC shall owe the Client a penalty of THREE THOUSAND (3,000€) EUROS
per calendar day of being late without the total of indemnities exceeding a
total amount equal to 5% of the structure’s price.
    
This indemnity shall impute proportionally on the part of the price payable upon
delivery, and shall be paid by SNC ADIC in the hands of the Client for the
portion that would exceed the balance of the price remaining due, within thirty
days.
 
The Client shall not be able to suspend the fulfillment of the present contract
once the opening of the construction site has taken place (Construction Site
Opening Regulatory Declaration, DROC in French) without SNC ADIC’s written
agreement.


8.2.
organization of work and process

 
In order to carry out the organization of work, and in particular, the
installation of material and construction machinery pertaining to the Client’s
“process” and to continue running the Site, the latter and the Occupants and
Intervening parties of the Client can request that certain parts of the building
be made available prior to delivery in accordance with the planning and phasing
section included in Annex 2.
 
 
Page No.16/26

--------------------------------------------------------------------------------

 
 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
 
Concerning the implementation of arrangements and potential further work that
must be carried out by the Intervening parties designated by the Client, the
latter shall provide SNC ADIC:
 
-
the name of the intervening companies,

 
-
the nature of work,

 
-
the phasing and coordination planned

 
-
their valid insurance, professional liability, and decennial certificates

 
These companies shall intervene under the Client’s sole responsibility and must
be covered by the required insurance before starting any work. Their
intervention shall be subject to providing SNC ADIC current insurance,
professional liability, and decennial certificates.


Contingent upon the nature of the interventions carried out, these companies can
be inserted into the ALL CONSTRUCTION SITE RISKS insurance policy, the insurance
premium being the Client’s responsibility. To this end, the Client must
communicate to SNC ADIC the cost of the structures, the coordinates, the
companies, and any additional information that the insurer will request to be
produced.


The companies, and more generally, the Client’s Occupants must imperatively
respect the Developer’s guidelines on the Site.


Before all or part of each of the buildings is made available to the Client’s
Occupants and Intervening parties, an inspection report carried out in the
presence of both parties shall be established between SNC ADIC and the Client in
accordance with article 12 below.



ARTICLE 9 - RESPONSIBILITIES AND GAURANTEES



9.1 
General Points

 
SNC ADIC shall assume the risks, guarantees, and liabilities resulting from
articles 1831-1 to 1831-5 of the French Civil Code (Code Civil).


As Developer, SNC ADIC guarantees the fulfillment of the obligations for which
the people it shall deal with on behalf of the Client are made responsible, and
in particular is bound to the obligations resulting from articles 1792, 1792-1,
1792-2 and 1792-3 of the French Civil Code (code civil).


SNC ADIC  is also bound to the obligations as a lessor of the structure, as per
the assignment of project management personally carried out in the operation.


 
Page No.17/26

--------------------------------------------------------------------------------

 
 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
 
9.2. 
Structure completion guarantee



SNC ADIC commits to provide to the Client a surety bond issued by a mutual bond
company without the benefit of discussion or division, guaranteeing in the event
of the Developer’s failure:
-       the payment of sums necessary for the completion of the Structure and
-       the Developer’s commitment not to surpass the agreed upon all-inclusive
Price.


SNC ADIC commits to provide the surety bond certificate to the Client within 30
days from the signature date of the Real Estate Development Contract.


9.3.
Total completion guarantee

 
In accordance with article 1792-6 of the French Civil Code (Code Civil), the
companies holding construction contracts are bound, for a period of one year
starting from receipt, to repair all of the compliance disorders and defects
reported either through reservations mentioned in the acceptance certificate or
by way of written notification for those revealed after receipt.
 
The disorders and defects shall be informed by the Client to SNC ADIC only,
except during the thirty last days of the aforementioned one year deadline
during which they shall consecutively notify SNC ADIC and the concerned
intervening party, insofar as the latter is known to the Client.
 
The Client currently gives authorization to SNC ADIC to implement this guarantee
with the concerned intervening parties for all of the disorders and defects that
it has been informed of by the Client and explain them within 15 days to the
Client.
 
In the absence of the implementation of this guarantee, the Client can make this
effective directly with the intervening parties, without prejudice to SNC ADIC’s
guarantee.


9.4.
Limits of liability

 
SNC ADIC cannot be held liable for errors committed to the operation subject to
the present contract by the intervening parties assigned directly by the Client
or by its Occupants and Intervening parties or right holders. In the event of
involvement of its liability, the client must hold it harmless from potential
condemnations.


GALLEGO shall respect specific data provided by the Client in the fulfillment of
its assignment.
GALLEGO’s liability shall not be sought out for damages resulting from
insufficiency or errors coming from information provided by the Client.
SNC ADIC shall not be responsible for damages resulting from inaccurate
technical interference by the Client in the construction operation conferred to
it either.

 
 
Page No.18/26

--------------------------------------------------------------------------------

 
 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
 
It is explicitly agreed that the responsibility incurred by SNC ADIC for
consequential damages undergone by the Client or claimed to the latter (such as
loss of production, shortfall, etc...the present list not being restrictive) has
a ceiling in the amount of 610,000 Euros per accident and per year.


The Client shall refrain, as a consequence, from any recourse against SNC ADIC
beyond this amount and shall guarantee SNC ADIC from consequences of
recourse which would be formed by one of the right holders (lessor, insurer,
buyer), in this capacity.



ARTICLE 10 - INSURANCE


10.1.
Insurance on the structure



a)“All Construction Site Risks” Insurance Policy


SNC ADIC shall take out “All Construction Site Risks” insurance at the Client’s
expense, once the Construction Site Opening Regulatory Declaration (DROC in
French) has been filed, at the latest, guaranteeing on its behalf that for the
Client and for all of the contractors and other construction participants:


 
-
the losses or damages attained from said construction work and materials while
they are located on the construction site, until receipt of the construction,
and for a period of one year after the latter as part of the maintenance visit
guarantee, the damages coming exclusively from the accomplishment of solely
contractual obligations falling to the insured in accordance with the contract:
inspection visits, maintenance, or repairs.



 
-
the damages resulting from design and implementation defects before receipt.



If necessary, the presence of material/construction already existing on the site
and neighboring material/construction must be considered.


The insurer shall retain its rights to recourse against the intervening parties
on the construction site and their liability insurers.



The Client’s professional liability against pecuniary consequences that it can
incur due to personal injury, property damage and consequential damages that are
sequential, caused to third parties due to the performance of construction work
shall be insured as part of this policy.


This policy shall in no way meet the insurance obligations resulting from Law
78-12 of 01/04/1978. The Intervening parties must for this purpose sign the
revised contracts at their own risk in accordance with the provisions hereafter.


The Developer shall provide the Client a copy of the “All Construction Site
Risks” insurance certificate.
 
 
Page No.19/26

--------------------------------------------------------------------------------

 
 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
 
b)
“Building Defects” insurance policy



SNC ADIC shall take out a Building Defects insurance policy as well as a
Non-Developer Builder’s insurance policy (CNR in French) on behalf of the Client
and at the Client’s expense.


The Client shall, as needed, provide to SNC ADIC all documents that will be
necessary for it to allow it to make any required declarations to the insurer
both once the contract is signed and throughout the contract.


10.2. 
Insurance on the Intervening parties



a)The Developer


In accordance with the clauses of articles L 241-1 and L 241-2 of the French
Insurance Code (Code des Assurances), The Developer commits to take out
mandatory liability insurance covering both its assignment as project manager
and its assignment as authorized real estate developer within a mandatory
deadline of 45 days starting from the signature date of the present contract.


The Developer is also insured with the SMABTP Group, as part of its professional
liability.


The corresponding certificates shall be provided to the Client within the
aforementioned deadline.


b) Service providers, contractors and sub-contractors


SNC ADIC shall assure that, before any construction work is started, the
intervening parties (contractors or subcontractors) will be holders of a
professional liability insurance policy that covers pecuniary consequences of
the liabilities falling to them under damages of any kind, personal injury,
property damage, and consequential damages caused to goods and people by
accident:


 
-
due to their activity on the construction site,



 
-
with expansion to fire, water damage, explosion and theft risks,



 
-
due to the construction work that is conferred to them and could reach
material/construction already existing on the site and neighboring
material/construction resulting from an event and engaging their liability
before receipt.

 
SNC ADIC shall make sure that all of the intervening parties that are liable for
it abide by the liability insurance obligation defined in article L 241-1 of the
French Insurance Code (Code des Assurances).


SNC ADIC shall present to the Client, upon receipt of the construction work, a
complete file including the acceptance certificate, the insurance certificates
taken out in accordance with article L 241-1 of the French Insurance Code (Code
des Assurances), and the professional qualifications corresponding to the
contract.

 
 
Page No.20/26

--------------------------------------------------------------------------------

 
 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
 
ARTICLE 11 – SUSPENSIVE CONDITIONS


11.1.
Building Permit / Planning permission



The present contract is subject to obtaining a building permit not subject to
any appeal and right to withdraw allowing for the construction of the Structure
(the “Building Permit” no later than December 23, 2011).


The Developer commits to filing the building permit request no later than May
20, 2011.



11.2.
Land



The present contract is subject to the full ownership of the lots registered
under land registry No. AX53p-AX70p-AX73p-AX76p and dependent upon the
Saint-Martin du Touch Mixed Development Zone (ZAC in French) for the completion
of the Structure.


The Client commits to make the aforementioned registered lots available to the
Developer the day after the signature date of the bill of sale between OPPIDEA
and MEAS at midnight.



11.3.
Surety Bond for the client



The present contract is subject to the implementation of a surety bond by SNC
ADIC for the Client, as defined in article 9.1.


SNC ADIC commits to provide the surety bond certificate to the Client within 30
days from the signature date of the Real Estate Development Contract.


11.4.
Consequence of non-completion of the suspensive conditions



In the event that one of the aforementioned suspensive conditions listed in
articles 11.1 to 11.3 is not fulfilled at the latest by the deadline applicable
to it, the present contract shall be considered null and void without indemnity
by either party upon first notice request from a Party delivered to the other
Party by registered mail with signature confirmation with fifteen days advance
notice.



ARTICLE 12 - DELIVERY


12.1
Completion of the structure

 
The Parties agree that by derogating from common law subject to the present
contract, the Structure, since it is composed of several independent zones, can
be received and delivered by zone. The zones shall be defined in the annex
devoted to the phasing of the construction work. The delivery shall lead to
transfer of custody between the parties of the structure concerned.
 
 
Page No.21/26

--------------------------------------------------------------------------------

 
 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
    
The Developer shall therefore invite the Client to accept receipt of these
buildings as they are completed understanding that the ”Delivery of the
Structure” shall be considered completed once all of the buildings and the
private roads and utilities are delivered. This Delivery must take place at the
latest by the deadline defined above in article 8.1.


The Structure shall be considered as completed once it is in compliance with the
order of the Building Permit as defined in article 11 above and its possible
amendments to the contractual documents listed in the present contract and in
particular, the CCT. For the evaluation of this completion, the compliance
defects not substantial in nature or faults not rendering the Structure or the
elements making it up unfit for its purpose shall not be taken into
consideration with the previsions of the Contract.


As a result, the Structure shall be expected to have been received when all of
the acceptance certificates of each building zone and the private roads and
utilities signed between the Client and the Developer or by the Developer only,
in the terms and conditions of article 12.2 below, shall allow the Structure to
be recorded as complete in the aforementioned meaning.


The different building zones making up the Structure shall possibly be made
available to the Client before their delivery in the sense below (the
“Availabilities”).
 
12.2
EARLY Availability



The Structure being composed of several independent zones, the Developer can
invite the Client to take possession of certain pre-defined zones in advance as
they are completed in order to allow the Client to carry out its interior
arrangement work and its installation process understanding that the ”Delivery
of the Structure” shall be considered completed once all of the buildings and
the private roads and utilities are delivered. This Delivery must take place at
the latest by the deadline defined above in article 8.1.


These availabilities shall take place within the context of planning included in
Annex 2.


In this supposition, an inspection report carried out in the presence of both
parties shall be established between the Client and the Developer before each
part or all of the buildings are made available. To this end, the Developer
shall summon the Client no later than 5 business days before all or part of the
zones are made available. Should the Client fail to comply with the summons, its
Occupants or Intervening parties shall not have the right to take possession of
the portions of the buildings concerned.


The various Inspection Reports shall set out to prevent any protest regarding
the origin of possible reservations as part of the delivery of the Structure.
 
 
Page No.22/26

--------------------------------------------------------------------------------

 
 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
 
12.3
Prior visit and Delivery of the Structure



12.3.1
Prior Visit



Once the Structure is considered completed by the Developer, it shall invite the
Client, by registered mail with signature confirmation, to conduct a prior visit
of the Structure with a minimum of five (5) days notice, at the days and times
set by it.


The goal of the prior visit is to write out the list of defects and reservations
recorded by the Client in the Developer’s presence so that the latter can remove
all or part of them before the Delivery.


 
12.3.2
Delivery of the Structure



The delivery of the Structure to the Client can be carried out with or without
reservations and shall be recorded by a report carried out in the presence of
both parties. The signature of such report shall equal acceptance of the
delivery and transfer of the risks associated with the portion of the Structure
concerned.


The Developer shall invite the Client, by registered mail with signature
confirmation, to proceed to the delivery of the Structure with a minimum of five
(5) days notice, at the days and times set by it.


By no means shall accepting the Delivery of the Structure constitute a waiver of
the Client to claim nonconformities and/or defects and to require compliance
and/or compensation for the damage suffered.


Any refusal of receipt of the part of the Structure concerned must be duly
justifiable by the Client and can only be given in the event where the damages
caused by GALLEGO compromise the soundness of the structure or render it unfit
for its purpose.


More particularly, once the Client has started to use and/or operate the portion
of the Structure concerned, GALLEGO shall unconditionally consider the part of
the Structure concerned as receipt accepted.


More generally, GALLEGO can in no way be held responsible due to the Client’s
Occupants and Intervening Parties being the cause of a delay, damage or any
other reason impacting the Delivery.


The possible reservations which could be recorded in the Delivery acceptance
certificate must be removed by SNC ADIC within a maximum of three months
following the delivery date. Once all of the reservations have been removed by
the Client and the Developer, the latter shall sign a delivery acceptance
certificate without reservation.


SNC ADIC shall present to the Client:


 
-
within one month starting from the Delivery of the Structure, the
acknowledgement of receipt of the lots, the technical operating instructions,
and proposals for maintenance and upkeep contracts of the concerned companies,

 
 
Page No.23/26

--------------------------------------------------------------------------------

 
 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
 
 
-
within three months from Delivery, the record of reservation removal from the
companies, as well as the record of finished work.



12.3.3
Penalty for failure to comply with summons



Should the Client fail to comply with the summons of the present article, the
Delivery acceptance certificate(s) shall then be signed by the Developer in the
name of and on behalf of the Client, also equaling the acceptance certificate of
the portion of the Structure concerned at the Client’s own risk, with all of the
lawful consequences resulting from it, and the Developer shall give the Client a
notice of said certificate for its information.
 
ARTICLE 13 - DOCUMENTS TO SUBMIT BY THE DEVELOPER


Three copies of the following documents must be submitted by the Developer to
the Client within fifteen (15) days from their development or from their receipt
by the Developer and upon Delivery at the latest:
 
 
-
the complete file pertaining to the administrative authorizations (in particular
demolition and building permits), including the bailiff contracts,

 
 
-
a statement of Net Floor Area and Useable Area by a building surveyor,

 
 
-
the acceptance certificate of the receipt of construction,

 
 
-
the post-construction work file, including the documents pertaining to
operation, to the guarantee, and the maintenance of the pieces of equipment,

 
 
-
the certificate of insurance premium payment signed by the Developer,

 
 
-
the list of intervening parties with their contact information and their proof
of insurance,

 
 
-
the keys and badges permitting access to the different parts of the Building
duly identified, and relevant location map,

 
 
-
the technical verification reports for the equipment, roof, structures,
security, centralized technical management, security of the operators, etc.,

 
Three copies of the following documents must be submitted by the Developer to
the Client within fifteen (15) days of their development or from their receipt
by the Developer and upon the Removal of Reservations at the latest:
 
 
-
the formal record of removal of reservations (including the lists of
reservations),

 
 
-
the certificates endorsed by the Consuel for the electrical installations,

   
 
-
the original insurance policies listed in Article 11 above, accompanied by a
certificate of payment of the final premium,

 
Page No.24/26

--------------------------------------------------------------------------------

 
 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
 
 
-
the final report from the technical inspection bureau and from the security
coordinator,

 
 
-
the record of finished work including the as-built file including, in
particular, the project specifications plans (including piping, networks,
security, etc.) in paper and electronic version.

  
ARTICLE 14 – TERMINATION


The present Contract shall be resolved in full rights if the Client so desires,
without carrying out any legal formalities, one month after an unsuccessful
formal notice sent by registered mail with signature confirmation in the event
of the Developer’s unfulfillment of any one of its obligations.
 
In this supposition, only the calls for capital already issued by the Developer
and accepted by the Client shall be due to the Developer and the latter shall
not have right to any indemnification.
 
The execution of this termination clause shall not constitute a waiver of the
Client’s rights to obtain compensation for any damages and losses that caused
this termination.
 
The present contract shall be resolved in full rights if the Developer so
desires, without carrying out any legal formalities, one month after an
unsuccessful formal notice sent by extrajudicial formality in the event that
payment by the Client of the Price’s due date is more than fifteen (15) business
days late.
 
The execution of this termination clause shall not constitute a waiver of the
Developer’s rights of payment for services rendered under the Construction
Program and compensation for all damages and losses that caused this
termination.
 
ARTICLE 15 – ASSIGNMENT OF JURISDICTION


Disputes that could arise between the Client and SNC ADIC and that could not
have been resolved amicably shall be settled legally by bringing the first
instance dispute before the Commercial Court of Toulouse.

   
ARTICLE 16 - REGISTRATION IN THE LAND REGISTRY


In accordance with the law, the present contract can be mentioned in the land
register by the most diligent party.
 
ARTICLE 17 – FORMAT OF THE DEED - Without Purpose


The parties commit to register the present contract with the records of the
__________ Notary office within ______ days from the present contract.
  
 
Page No.25/26

--------------------------------------------------------------------------------

 
 
MEAS – SNC ADOUR DEVELOPPEMENT INDUSTRIES ET COMMERCES Real Estate Development
Contract for the Construction of a New Building
 
ARTICLE 18 - ELECTION OF DOMICILE


The parties elect domicile in their headquarters indicated in the letterhead of
the present contract.
 
ARTICLE 19 - ANNEXES
 
The parties annex to the present contract after having listed them, the
following documents:


1
Construction Program
2
Schedule of construction work
3
Technical descriptive instructions
4
The blueprint files dated 09-23-2011
5
Bad weather chart
6
The building permit file
7
The unit prices by light work structures
8
 Oppidea’s CCCT

     
Signed in
On
In
original copies  

  

FOR THE CLIENT   FOR THE DEVELOPER            
Mr.
in an official capacity
 
Mr. ANTOINE NUNES, in an official capacity
as President of SNC ADOUR
DEVELOPPEMENT INDUSTRIES ET
COMMERCES

 
 
Page No.26/26

--------------------------------------------------------------------------------

 
 